Citation Nr: 1740614	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic otitis externa with Eustachian tube dysfunction.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970, including service in the Republic of Vietnam.  He died in June 2017.  The claimant is the Veteran's brother who, as indicated below, has been substituted as the claimant in this case.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2015, the Board denied the motion to revise the September 1970 and June 1982 rating decisions on the basis of clear and unmistakable error (CUE) and denied an effective date earlier than August 5, 2010 for the grant of entitlement to service connection for chronic otitis externa.  The Board remanded the issue of entitlement to an initial rating in excess of 10 percent for chronic otitis externa with eustachian tube dysfunction. 

In July 2017, VA was notified that the Veteran died.  The claimant filed VA Form 21-534 Application for Dependency and Indemnity Compensation (DIC) or Death Pension by a Surviving Spouse or Child.  

In August 2017, the RO notified the claimant that he was entitled to accrued benefits as reimbursement for payment of the Veteran's last expenses.  It notified the claimant that if he did not waive his request for substitution, his claim would be construed as a substitution claim.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution of a claimant if the person being substituted would be eligible for accrued benefits under 38 U.S.C.A. § 5121).  The claimant has not waived his right to substitute, and the Board will address the claim on appeal as one where substitution has taken place.


FINDINGS OF FACT

1.  The Veteran's chronic otitis externa symptoms generally involved dry and scaly, or serous discharge, and itching requiring frequent and prolonged treatment.

2.  The schedular rating criteria are adequate to evaluate all symptoms that were attributable to service-connected chronic otitis externa.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent rating for chronic otitis externa have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.87, 4.124a, Diagnostic Codes (DCs) 6210, 8100, 8103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the duty to notify, the courts have held, and VA's General Counsel has agreed, that where an underlying service connection claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or there is no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  The Veteran was appropriately notified about the information and evidence needed to substantiate the underlying service connection claim in a May 2012 letter.  The duty to notify is satisfied.    

In addition, VA fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim, and affording the Veteran an appropriate VA examination.  VA treatment records and private medical records concerning otitis treatment through April 2016 are associated with the record.  

The Board notes that the October 2013 VA emergency room treatment record identified by the Veteran is not of record.  The Federal Circuit indicated that pursuant to 38 C.F.R. § 3.159 (c)(3), VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Immediately thereafter, however, the Federal Circuit noted that the duty to assist is not unlimited and that in evaluating whether the duty to assist is satisfied the limitations in 38 C.F.R. § 3.159 (d) may be considered.  That regulation provides that VA will refrain from or discontinue providing assistance where there is no reasonable possibility that any assistance would substantiate the claim.  Here, the Veteran summarized the VA emergency room (ER) visit and submitted the private outpatient consultation immediately following the VA ER visit.  The subsequent medical records do not indicate that any otitis change or new symptom manifested in October 2013.  In this particular case, the Board finds that there is no reasonable possibility that any assistance to obtain this single VA ER record would substantiate the claim being decided herein.  38 C.F.R. § 3.159(d).  A remand to obtain this VA ER record would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (a claimant's "interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

The Veteran was afforded VA audiological examinations in July 2012 and July 2015.  Neither the Veteran nor the claimant challenged the adequacy of these examinations.  Id. at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In any event, the VA examination reports were authored by qualified clinicians, who reviewed the claims folder and included a detailed clinical evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).
 
The record reflects substantial compliance with the October 2015 Board remand.   See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) sent the Veteran a March 2016 letter requesting that he identify and submit all non-VA medical records, to specifically include the Guthrie Clinic.  The AOJ obtained the identified private medical records and associated updated VA treatment records submitted by the Veteran.  It readjudicated the claim in May 2016.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) are satisfied.

II.  Higher initial rating for otitis externa 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The appeal concerns the currently assigned 10 percent rating for service connected otitis externa pursuant to 38 C.F.R. 4.87, Diagnostic Code (DC) 6210.  A 10 percent rating is the maximum schedular rating available under DC 6210.  It contemplates otitis externa that is productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment.  38 C.F.R. § 4.87, DC 6210.

Nonetheless, an extraschedular rating may be warranted when the schedular evaluations are deemed inadequate.  38 C.F.R. §§ 3.321(b)(1), 4.1.  The Board cannot award an extraschedular rating in the first instance, but may refer a claim to the Under Secretary for Benefit or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Referral for extraschedular consideration is limited to where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Id.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Id. at 116.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

In August 2010, the Veteran had a Board hearing in connection with his hearing loss claims.  The Board notes that, because the hearing was conducted in connection with claims other than the one on appeal, the rule that the Veterans Law Judge who conducts a hearing must participate in the decision is not for application.  38 C.F.R. § 20.707 (2016).  He also reported ear pain and for many years thought it was part of his hearing loss.  He reported having head tremors due to ear pressure.  He had nose surgery that was beneficial in alleviating his ear pressure.  

In July 2011, the Veteran stated that he had ear pain and hearing loss beginning in active service.  

October 2011 private clinical evaluation showed that the external ears were normal.  External auditory canal was patent bilaterally.  Tympanic membrane had normal landmarks and mobility on both sides.  Tympanogram showed normal pressure bilaterally.  The clinician listed dysfunction of the Eustachian tube, chronic otitis externa, sensorineural hearing loss and chronic rhinitis.  The clinician recommended ear drops and to notify the clinic of any ear drainage or pain. 

November 2011 private medical records reflect that the Veteran underwent a tympanostomy.  

In December 2011, the Veteran received VA issued hearing aids.  The clinician noted that the Veteran had pressure equalization (PE) tubes placed in both ears.  The Veteran was not aware of any hearing aid restriction from this procedure.  Currently, he complained about hearing the television and in the presence of background noise.  He had intermittent tinnitus.  He denied ear pain, dizziness and sudden hearing loss.  Tympanometry showed normal tympanic membrane movement in both ears.  

In July 2012, the Veteran was afforded a VA examination for the claim.  The examiner diagnosed chronic otitis externa and Eustachian tube dysfunction.  He noted the Veteran's reports of bilateral otalgia episodes beginning in service with intermittent drainage and hearing loss.  Associated symptoms included serous discharge, itching, hearing impairment and frequent and prolonged treatment to specifically include a November 2011 bilateral tympanostomy.  The Veteran also reported symptoms of fluid sensation in his head, drainage, pain and itching.  He also reported hearing loss.  Currently, the left tympanostomy was not working well and further evaluation was pending.  Clinical evaluation was notable for a bilateral tympanostomy.  For functional impact, the clinician noted the Veteran's report that hearing loss resulted in decreased productivity, such as difficulty hearing while using the phone.  

Private medical records from approximately July 2012 to April 2016 showed that the Veteran received periodic outpatient treatment for otitis externa symptoms.  The treatments consisted of bilateral tympanostomy and antibiotic ear drops.  The reported symptoms included ear pain, ear fullness and pressure, sensation of blockage in his ears, chronic itch and drainage.  The clinical findings were consistent with such symptoms.    

In his October 2013 substantive appeal, the Veteran stated that he recently sought emergency room treatment for drainage, but the clinician only assessed ear wax.  However, his symptoms did not resolve and he visited the ear, nose and throat (ENT) clinic the next day.  He learned that his left ear tube had been pushed out.  He was awaiting a replacement tube.   

In July 2015, the Veteran was afforded a VA audiology examination.  An audiogram and speech recognition testing were conducted.  The examiner diagnosed sensorineural hearing loss for the right ear and mixed hearing loss for the left ear.  She reported that there was no functional impact from hearing loss.  She noted the history of tympanic membrane perforation and bilateral ear tube placements.  She reported that the Veteran denied ear pain, ear drainage, aural fullness, ear trauma, dizziness, among other history.  Clinical evaluation was remarkable for hyperflaccid tympanic membrane movement for the right ear and lack of maintenance of a hermetic seal for the left ear.  Acoustic reflexes could not be tested.  

January 2016 VA treatment records indicate that the ear tubes successfully relieved aural fullness, headache and pressure.  However, the Veteran reported having difficulties with his left ear over the past year.  He complained about intermittent drainage, including occasional blood.  He also experienced itch sensations.  He could not wear a left sided hearing aid due to the drainage.  Clinical evaluation was notable for left ear tympanic membrane (TM) perforation with fluid.  Cerumen and mucoid fluid were removed from the left ear.  The clinician diagnosed chronic granular myringitis and otitis.  She stated that surgery to plug the ear drum hole would not be beneficial until the ear dried up.  Antibiotic ear drops were given.  The Veteran was to return for a follow up evaluation in one month.  

February 2016 VA treatment records show that the drainage had largely resolved.  The Veteran also reported some sharp left ear pain with radiation to the neck.  Clinical evaluation showed 40 percent TM perforation without fluid.  The examiner characterized the otitis as resolved with the antibiotic ear drops.  She informed the Veteran that Eustachian tube dysfunction (ETD) caused the ear fluid and drainage and that plugging the ear drum hole would not help.  The Veteran was instructed to return to the clinic in 6 to 9 months and to use antibiotic ear drops if any purulent drainage returned.  

In March 2016, the Veteran reported that he had medical treatment from the VA Medical Center (VAMC) in Syracuse and from private providers since his local VAMC (Bath VAMC) did not have an ear, nose and throat (ENT) clinic available.  The clinicians at Syracuse VAMC informed him that no additional treatment was indicated and recommended continued ear drop use.  The Veteran reported that pus and fluid often came out of his left ear.  It prevented him from wearing hearing aids.  

The most recent private medical records from April 2016 reflect that the Veteran had bilateral tympanostomy tubes placed in 2013 or 2014 that had since fallen out.  He currently experienced intermittent ear drainage, treated with Ciprodex drops.  He reported that his left ear was worse than his right ear with drainage, decreased hearing and ear pain.  The clinician noted that the Veteran had bilateral sensorineural hearing loss and was unable to wear hearing aids in the left ear due to the constant drainage.  Clinical evaluation was significant for central perforation of the left ear without signs of active infection or fluid.  The clinician recommended a consultation with Dr. C. to determine if perforation closure was indicated.   

The claimant contends a rating in excess of 10 percent is warranted for service-connected otitis externa.  The Veteran is in receipt of the maximum schedular rating under DC 6210.  38 C.F.R. § 4.87, DC 6210.  The Board notes that the Veteran is additionally service-connected for tinnitus, rated as 10 percent disabling and bilateral hearing loss, rated as 10 percent disabling from December 22, 2014.  Thus, symptoms attributable to hearing loss and tinnitus are considered in the schedular rating criteria.  As explained below, the record does not show that additional schedular ratings or referral for consideration of an extraschedular rating is warranted.  Id.; 38 C.F.R. §§ 3.321(b), 4.1. 

In this case, the schedular criteria under DC 6210 reasonably describe all of the symptoms attributable to service-connected otitis externa.  38 C.F.R. §§ 4.1, 4.87, DC 6210.  The currently assigned rating for otitis externa contemplates symptoms productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment.  The Veteran's otitis externa symptoms generally consist of ear pain, drainage and itching.  The medical treatments of antibiotic ear drops and tympanostomy are not indicative of any unusual symptoms attributable to chronic otitis externa.  For these reasons, the Board considers the symptoms shown by the evidence to be contemplated in the currently assigned 10 percent rating for chronic otitis externa.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).

The Board notes that at the August 2010 hearing, the Veteran identified a head tremor from ear pressure as a chronic otitis externa symptom.  However, this symptom is contemplated by the schedular rating criteria under an analogous rating.  38 C.F.R. § 4.20.  It may be rated by analogy to Tic, convulsive under DC 8103.  38 C.F.R. § 4.124a, DC 8103.  Under DC 8103, a compensable rating is warranted for tic of a moderate severity.  In this case, the evidence suggesting a head tremor is limited to the August 2010 report.  The subsequent medical evidence does not indicate that head tremor is a significant otitis externa symptom.  The Board finds that the ENT medical records and the Veteran's reports to clinicians would have included head tremor if it were a pertinent symptom.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Board has authority to weigh evidence based upon factors such as facial plausibility and consistency with additional evidence).  The absence of such report weighs against a finding that head tremors were a notable symptom.  Id.; AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Accordingly, the Board declines to assign a separate compensable rating for head tremors. 

The Board also notes January 2016 reports of headaches and inability to use a left ear hearing aid.  Headaches are contemplated by the schedular rating criteria.  38 C.F.R. § 4.124a, DC 8100.  However, the lay and medical evidence concerning headaches attributable to otitis externa is limited and vague.  The Board again finds that it is highly likely that headaches would have been identified in the course of the multiple ENT consultations if it were a concerning symptom.  AZ, 731 F.3d at 1315-16.  The absence of headaches complaints in the multiple private ENT records weigh against a separate rating for headaches.  Id.  Consequently, the Board declines to assign a separate rating for headaches as associated with chronic otitis externa.  As to the Veteran's inability to use hearing aids, the Board points out that the currently assigned compensable rating for bilateral hearing loss contemplates left ear hearing loss without the use of a hearing aid.  See 38 C.F.R. § 4.85.  For these reasons, the Board does not consider headaches and any inability to use a hearing aid indicative of symptoms that are outside the schedular rating criteria applicable to the disability for which a higher rating is being claimed pursuant to this appeal.

The Veteran has not otherwise identified any unusual symptoms or typical symptoms associated with his service-connected chronic otitis externa that are of a severity significantly greater than those contemplated in the schedular rating criteria.  38 C.F.R. §§ 4.1, 4.87, DC 6210.  Consequently, it cannot be said that the currently assigned diagnostic criteria does not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected chronic otitis externa.  Thun, 22 Vet. App. at 115.  The Board also points out that marked interference with employment has not been shown.  The lay statements and medical evidence are unclear as to the extent chronic otitis externa interfered with employment and do not suggest the disability caused marked interference with employment.  The Veteran's treatment for chronic otitis externa is limited to outpatient treatment without any instance of hospitalization.  For these reasons, the Board does not find that the criteria for referral for extraschedular consideration under Thun, supra, are met.

In conclusion, the evidence does not show that the Veteran has symptoms attributable to his service-connected chronic otitis externa or typical symptoms associated with his service-connected chronic otitis externa that are not contemplated by the rating criteria or that cause marked interference with employment or frequent periods of hospitalization.  A remand for referral for extraschedular consideration is therefore not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for chronic otitis externa.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic otitis externa is denied.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


